        Case 2:19-cv-04472-TJS Document 83 Filed 04/01/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STEPHEN NKANSAH                    :             CIVIL ACTION
                                   :
     v.                            :
                                   :
KLEINBARD LLC, EDWARD M.           :
DUNHAM, JR., and ERIC J. SCHREINER :             NO. 19-4472


                                      ORDER

      NOW, this 1st day of April, 2021, upon consideration of the Motion for Summary

Judgment of Defendants Kleinbard, LLC, Eric Schreiner, Esquire and Edward Dunham,

Esquire (Doc. No. 68), the plaintiff’s response, the defendants’ reply and after oral

argument, it is ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED that JUDGMENT is entered in favor of the defendants

Kleinbard LLC, Edward M. Dunham, Jr., and Eric J. Schreiner and against the plaintiff

Stephen Nkansah.



                                             /s/ TIMOTHY J. SAVAGE J.
